POSITIVE ELECTRODE ACTIVE MATERIAL FOR LITHIUM SECONDARY BATTERY, METHOD FOR PREPARING SAME, AND LITHIUM SECONDARY BATTERY COMPRISING SAME
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-2 and 5-15 are pending, wherein claims 11-14 were previously withdrawn, and claims 1-2 and 5 are amended. Thus, claims 1-2, 5-10 and 15 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-2, 5-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 1 and 2 recite an “average oxidation number of the doping metals”. The recitation renders the claims indefinite, because an oxidation number of a doping metal is not definite. In other words, a doping metal can have different degrees of oxidation. For instance, the doping metal Mo has an oxidation number of +4 or +6 in MoO2 or MoO3, respectively. Which oxidation number (+4, or +6) should be used to calculate an average oxidation number? Why?  Therefore, the recitation is indefinite.
Claims 5-10 and 15 are also rejected because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-2, 5-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki et al. (JP 2007042302 A, whose English machine translation is being used for citation purposes, hereafter Yoshiaki).
Regarding claim 1, Yoshiaki teaches a positive electrode active material for a lithium secondary battery comprising a lithium transition metal composite oxide and doping metals (Al and Mo) doped in the lithium-transition metal composite oxide (See at least: Abstract, [0010], [0012], [0019], [0021]), wherein the positive electrode active material is represented by the following formula (See Chemical Formula (2) in [0012] or [0021]):
LiwNixCoyMnzM2(1-x-y-z)O2-v, which can be rewritten as Liw(Nix/0.9Coy/0.9Mnz/0.9)0.9(Al(1-x-y-z)/0.015Mo(1-x-y-z)/0.015)0.015O2-v when M2=Al+Mo (See [0012] or [0021]; See also the highlighted area in the Google translation of JP 2007042302 A, which is attached to this Office action). Herein, Al reads on M1=Al as claimed, and Mo reads on M2=Mo as claimed. According to the formula Liw(Nix/0.9Coy/0.9Mnz/0.9)0.9(Al(1-x-y-z)/0.015Mo(1-x-y-z)/0.015)0.015O2-v, one of ordinary skill in the art would readily appreciate that Al and Mo are doped to a lithium cation site of the lattice of the lithium-transition metal composite oxide. The formula Liw(Nix/0.9Coy/0.9Mnz/0.9)0.9(Al(1-x-y-z)/0.015Mo(1-x-y-z)/0.015)0.015O2-v reads on the Chemical Formula 1 as claimed, as detailed below.


Lia(NixCoyMn1-x-y)b(AlZMo1-z)cO2
(Claimed)
Liw(Nix/0.9Coy/0.9Mnz/0.9)0.9(Al(1-x-y-z)/0.015Mo(1-x-y-z)/0.015)0.015O2-v
(Yoshiaki)
Li
0.95≤a≤1.1
0.9≤w≤1.1
Ni
0.5≤x<1, 0<b<1
0<xb<1
0<x<1
0<0.9(x/0.9)<1
Co
0≤y≤0.2, 0<b<1
0≤yb<0.2
0<y<0.7
0<0.9(y/0.9)<0.7
Mn
-0.2<1-x-y≤0.5, 0<b<1
0<(1-x-y)b<0.5
0<z<0.5
0<0.9(z/0.9)<0.5
Al

0.6≤z<0.9, 0<c<0.02
0<zc<0.018
0≤1-x-y-z≤0.2 ([0012])
0≤0.015((1-x-y-z)/0.015)≤0.2
Mo

0.1<1-z≤0.4
0<(1-z)c<0.008

0≤1-x-y-z≤0.2 ([0012])
0≤0.015((1-x-y-z)/0.015)≤0.2
O
2
-0.1≤v≤0.1
1.9≤2-v≤2.1


As can be seen from the table above, the range of molar fraction of each of elements recited in the formula of Yoshiaki overlaps that of the corresponding element in the claimed formula, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
In addition, with respect to proportions of various elements in the claimed formula, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688.
Regarding claim 2, Yoshiaki teaches the positive electrode active material for a lithium secondary battery of claim 1, and further, according to Applicant’s interpretation of the term “average oxidation number of the doping metals” in the previous Remarks filed November 26, 2021, the average oxidation number of the doping metals M1 and M2 in Chemical Formula 1 (i.e., Al and Mo) is: (3×(1-x-y-z)/0.015)+(6×(1-x-y-z)/0.015), which is in the range of 0 to 120, overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 5, Yoshiaki teaches the positive electrode active material for a lithium secondary battery of claim 1, and further the claimed z corresponding to (1-x-y-z)/0.015 in the formula LiwNixCoyMnz(Al(1-x-y-z)/0.015Mo(1-x-y-z)/0.015)0.015O2-v of Yoshiaki, which is in the range of 0 to about 13, overlapping the instantly claimed range of “greater than or equal to 0.6”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 6, Yoshiaki teaches the positive electrode active material for a lithium secondary battery of claim 1, and further the claimed x corresponds to x/0.9 for Ni in the formula Liw(Nix/0.9Coy/0.9Mnz/0.9)0.9(Al(1-x-y-z)/0.015Mo(1-x-y-z)/0.015)0.015O2-v of Yoshiaki, which is in the range of 0 to about 1.1, overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 7, Yoshiaki teaches the positive electrode active material for a lithium secondary battery of claim 1, wherein the claimed c corresponds to 0.015 in the LiwNixCoyMnz(Al(1-x-y-z)/0.015Mo(1-x-y-z)/0.015)0.015O2-v of Yoshiaki. The 0.015 reads on the instantly claimed range.
Regarding claims 8-10, Yoshiaki teaches the positive electrode active material for a lithium secondary battery of claim 1, and the claimed an a-axis lattice parameter of 2.865 Å to 2.874 Å, a c-axis lattice parameter of 14.180 Å to 14.214 Å, and a ratio of c-axis lattice parameter to a-axis lattice parameter of 4.945 to 4.950 represent the characteristics or properties of the positive electrode active material as claimed. Since Miyazaki teaches the same positive electrode active material as claimed, the characteristics or properties as said above are necessarily present. It has been held that either anticipation or obviousness exists where applicant claims a composition in terms of a function, property or characteristic, and the composition of the prior art is the same as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference. See MPEP § 2112 (III).
Regarding claim 15, Yoshiaki teaches a lithium secondary battery (See, e.g., [0010], [0012], [0019], [0021]) comprising
a positive electrode (See at least [0010]) for the lithium secondary battery comprising the positive electrode active material of claim 1 (See the rejection of claim 1);
a negative electrode overlapped therewith (See at least [0010]); and
a separator interposed between the positive electrode and the negative electrode ([0010]), and an electrolyte ([0019]).

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
1) Applicant argues that “… nowhere does Yoshiaki teach or suggest simultaneously using aluminum (Al) and molybdenum (Mo) to doped a lithium cation site or in the amounts aet out in claim 1 of the present application”.
In response, Yoshiaki does teach M2 can be at least one of listed metals including Al and Mo (See above for citations). In other words, Yoshiaki explicitly names the species of the combination of Al and Mo. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See MPEP § 2131.02.
2) In response to Applicant’s arguments that “… the case in which the nickel content is 0.5 or more is not disclosed in any embodiment of Yoshiaki nor is the case in which a doping element is used …”, it is respectfully noted that the rejection is made over the broad disclosure instead of preferred embodiments. See MPEP § 2123. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989). It is not required that there must be a prior art embodiment that discloses the claimed features

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727